Case 8:20-cv-00767-FMO-DFM Document 46 Filed 10/09/20 Page1ofi Page ID #1144

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. SA CV 20-00767-FMO (DFM) Date: October 9, 2020

 

Title Ben Eilenberg v. The City of Colton et al.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

Nancy Boehme Court Reporter
Deputy Clerk Not Present
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

 

Proceedings: | (INCHAMBERS) Order to Show Cause

 

 

 

 

On June 4, 2020, Plaintiff filed this civil rights action, naming as defendants the City
of Colton, State of California, and San Bernardino County. See Dkt. 18.

After more than four months, there is no record that Plaintiffs have properly served
the County of San Bernardino. Rule 4(m) of the Federal Rules of Civil Procedure requires
that a complaint be served within 90 days of filing. Rule 4(m) also allows for the time for
service to be extended upon either a showing of good cause for the defective service or, if
there is no good cause, the court has discretion to dismiss without prejudice or extend the
time period. See Fed. R. Civ. P. 4(m).

Accordingly, within twenty-eight (28) days of the date of this order, Plaintiffs are
ORDERED to either: (a) show good cause in writing why they have not served the First
Amended Complaint; or (b) serve and file the Complaint in compliance with the Federal
Rules of Civil Procedure. Plaintiffs are expressly forewarned that failure to comply will
result in a recommendation of dismissal of the claims against San Bernardino County
without prejudice.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1
